Exhibit 10.1

REASSIGNMENT OF RECEIVABLES

REASSIGNMENT NO. 8 OF RECEIVABLES, dated as of November 3, 2008, by and between
Chase Bank USA, National Association, a national banking association organized
and existing under the laws of the United States (the “Bank”), and The Bank of
New York Mellon (formerly known as The Bank of New York) , a banking corporation
organized under the laws of the State of New York, as Trustee (the “Trustee”) of
the Chase Credit Card Master Trust (the “Trust”), pursuant to the Pooling and
Servicing Agreement referred to below.

WITNESSETH:

WHEREAS, the Bank, as Transferor and Servicer, and the Trustee and Paying Agent
are parties to the Fifth Amended and Restated Pooling and Servicing Agreement,
dated as of December 19, 2007 (the “Pooling and Servicing Agreement”);

WHEREAS, pursuant to the Pooling and Servicing Agreement, the Bank wishes to
remove all Receivables from certain designated Accounts of the Bank (the
“Removed Accounts”) and to cause the Trustee to reconvey the Receivables of such
Removed Accounts, whether now existing or hereafter created, from the Trust to
the Bank (as each such term is defined in the Pooling and Servicing Agreement);
and

WHEREAS, the Trustee, on behalf of the Trust, is willing to accept such
designation and to reconvey the Receivables in the Removed Accounts subject to
the terms and conditions hereof;

NOW, THEREFORE, the Bank and the Trustee, on behalf of the Trust, hereby agree
as follows:

1. Defined Terms. All terms defined in the Pooling and Servicing Agreement and
used herein shall have such defined meanings when used herein, unless otherwise
defined herein.

“Removal Cut-Off Date” shall mean, with respect to the Removed Accounts
designated hereby, September 30, 2008.

“Removal Date” shall mean, with respect to the Removed Accounts designated
hereby, November 3, 2008.

“Removal Notice Date” shall mean, with respect to the Removed Accounts
designated hereby, October 27, 2008 (which shall be a date on or prior to the
fifth Business Day prior to the Removal Date).

2. Designation of Removed Accounts. The Bank shall deliver to the Trustee, not
later than five Business Days after the Removal Date, a true and complete list
(in the form of a computer file, microfiche list, CD-ROM or such other form as
agreed upon between the Transferor and the Trustee, on behalf of the Trust) of
each

 

1



--------------------------------------------------------------------------------

VISA® and MasterCard® account which, as of the Removal Date, shall be deemed to
be a Removed Account, each such account being identified by account number and
by the aggregate amount of Receivables in such account as of the close of
business on the Removal Cut-Off Date. Such list shall be marked as Schedule 1 to
this Reassignment and shall, as of the Removal Date, modify and amend and be
incorporated into and made a part of this Reassignment and the Pooling and
Servicing Agreement.

3. Conveyance of Receivables.

(a) The Trustee, on behalf of the Trust, does hereby reconvey to the Bank,
without recourse on and after the Removal Date, all right, title and interest of
the Trust in and to the Receivables now existing and hereafter created in the
Removed Accounts designated hereby, all monies due or to become due with respect
thereto (including all Finance Charge Receivables), all proceeds (as defined in
Section 9-306 of the UCC as in effect in the State of Delaware) of such
Receivables, Insurance Proceeds relating to such Receivables and the proceeds
thereof.

(b) In connection with such transfer, the Trustee, on behalf of the Trust,
agrees to authorize the Bank on or prior to the date of this Reassignment, to
file a termination statement (in form and substance reasonably satisfactory to
the Trustee) with respect to the Receivables now existing and hereafter created
in the Removed Accounts designated hereby (which may be a single termination
statement with respect to all such Receivables) evidencing the release by the
Trust of its Lien on the Receivables in the Removed Accounts, and meeting the
requirements of applicable state law, in such manner and such jurisdictions as
are necessary to remove such Lien.

4. Representations and Warranties of the Bank. The Bank hereby represents and
warrants to the Trust as of the Removal Date:

(a) Legal, Valid and Binding Obligation. This Reassignment constitutes a legal,
valid and binding obligation of the Bank enforceable against the Bank in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and the rights of creditors of national banking associations and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).

(b) Selection Procedures. No selection procedures believed by the Bank to be
materially adverse to the interests of the Investor Certificateholders were
utilized in selecting the Removed Accounts designated hereby.

5. Conditions Precedent. The amendment of the Pooling and Servicing Agreement
set forth in Section 6 hereof is subject to the satisfaction, on or prior to the
Removal Date, of the following condition precedent:

The Bank shall have delivered to the Trustee an Officer’s Certificate certifying
that (i) as of the Removal Date, all requirements set forth in Section 2.7



--------------------------------------------------------------------------------

of the Pooling and Servicing Agreement for designating Removed Accounts and
reconveying the Receivables of such Removed Accounts, whether now existing or
hereafter created, have been satisfied and (ii) each of the representations and
warranties made by the Bank in Section 4 hereof is true and correct as of the
Removal Date. The Trustee may conclusively rely on such Officer’s Certificate,
shall have no duty to make inquiries with regard to the matters set forth
therein, and shall incur no liability in so relying.

6. Amendment of the Pooling and Servicing Agreement. The Pooling and Servicing
Agreement is hereby amended to provide that all references therein to the
“Pooling and Servicing Agreement,” to “this Agreement” and to “herein” shall be
deemed from and after the Removal Date to be a dual reference to the Pooling and
Servicing Agreement as supplemented by this Reassignment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants and
conditions to the Pooling and Servicing Agreement shall remain unamended and
shall continue to be, and shall remain, in full force and effect in accordance
with its terms and except as expressly provided herein shall not constitute or
be deemed to constitute a waiver of compliance with or a consent to
non-compliance with any term or provision of the Pooling and Servicing
Agreement.

7. Counterparts. This Reassignment may be executed in two or more counterparts
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

8. GOVERNING LAW. THIS REASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Reassignment of Receivables
to be duly executed and delivered by their respective duly authorized officers
on the day and year first above written.

 

THE BANK OF NEW YORK MELLON

(formerly known as The Bank of New York),

as Trustee

By:  

/s/ Michael Burack

Name:   Michael Burack Title:   Assistant Treasurer

CHASE BANK USA, NATIONAL ASSOCIATION,

as Transferor and as Servicer

By:  

/s/ Patricia M. Garvey

Name:   Patricia M. Garvey Title:   Vice President

Chase Credit Card Master Trust

Reassignment No. 8 of Receivables



--------------------------------------------------------------------------------

Schedule I to

Reassignment

of Receivables

REMOVED ACCOUNTS